Exhibit 10.1

Execution Version

FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Fourth
Amendment”), dated as of October 10, 2014, among POWERSECURE INTERNATIONAL,
INC., a Delaware corporation (the “Borrower”), the lenders as identified as
Lenders on the signature pages hereof (collectively, the “Lenders”) and
CITIBANK, N.A., in its capacity as Administrative Agent (the “Administrative
Agent”).

BACKGROUND

A. The Borrower, the Lenders, and the Administrative Agent are parties to that
certain Amended and Restated Credit Agreement, dated as of December 21, 2011
(said Credit Agreement, as amended, modified, supplemented and restated and in
effect from time to time, the “Credit Agreement”; the terms defined in the
Credit Agreement and not otherwise defined herein shall be used herein as
defined in the Credit Agreement).

B. The Borrower has advised the Lenders that it intends to acquire the “Mission
Critical division” of Power Design, Inc., a Florida corporation, for an initial
aggregate cash consideration of $13,000,000 plus up to an additional $2,000,000
in an earn-out if certain targets are met (the “Mission Critical Asset
Acquisition”).

C. The Borrower, the Lenders and the Administrative Agent desire to amend
certain terms and conditions of the Credit Agreement as specifically set forth
in this Fourth Amendment.

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the parties hereto covenant
and agree as follows:

1. AMENDMENT TO CREDIT AGREEMENT.

(a) The definition of “Fixed Charge Coverage Ratio” set forth in Section 1.01 of
the Credit Agreement is amended to read as follows:

“Fixed Charge Coverage Ratio” means, as of the date of determination, for the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP,
the ratio of (a) the sum of (i) Consolidated EBITDA, plus (ii) Consolidated
Lease Expense minus (iii) taxes based on income and paid in cash (net of tax
refunds) but excluding cash taxes paid in respect of the Southern Flow
Disposition and the WaterSecure Disposition to (b) the sum of (i) Consolidated
Interest Charges (excluding, to the extent included in Consolidated Lease
Expense, the interest component of Capital Leases), (ii) scheduled payments of
principal of Consolidated Funded Indebtedness (excluding, to the extent included
in Consolidated Lease Expense, the principal component of Capital Leases),
(iii) Consolidated Lease Expense, and (iv) Restricted Payments (excluding
repurchases of Equity Interests pursuant to

 



--------------------------------------------------------------------------------

the Stock Repurchase Program), in each case for the period of four consecutive
Fiscal Quarters ending on such date; provided, however, during the Revolving
Availability Period there shall also be added to the amount determined pursuant
to clause (b) above an amount equal to the product of (x) 0.20 and (y) the
amount by which Total Revolving Outstandings exceeds $15,000,000 on the last day
of the Fiscal Quarter ending on such date; provided, further, (i) for the Fiscal
Quarter ending September 30, 2014, the components of the Fixed Charge Coverage
Ratio shall be calculated only for such Fiscal Quarter ending on such date,
(ii) for the Fiscal Quarter ending December 31, 2014, the components of the
Fixed Charge Coverage Ratio shall be calculated for the period of two
consecutive Fiscal Quarters ending on such date and (iii) for the Fiscal Quarter
ending March 31, 2015, the components of the Fixed Charge Coverage Ratio shall
be calculated for the period of three consecutive Fiscal Quarters ending on such
date.

(b) Section 1.01 of the Credit Agreement is amended by adding the following
defined terms thereto in proper alphabetical order to read as follows:

“Consolidated Net Worth” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP,
Shareholders’ Equity of the Borrower and its Subsidiaries on that date.

“Fourth Amendment” means that certain Fourth Amendment to Amended and Restated
Credit Agreement, dated as of October 10, 2014, among the Borrower, the Lenders
party thereto and the Administrative Agent.

“Fourth Amendment Effective Date” means the date that the conditions to
effectiveness set forth in Section 3 of the Fourth Amendment are satisfied.

(c) Section 7.12(c) of the Credit Agreement is amended to read as follows:

(c) Consolidated Net Worth. Permit Consolidated Net Worth as of September 30,
2014 and as of the end of any Fiscal Quarter thereafter to be less than the sum
of (i) $142,066,409, plus (ii) an amount equal to 50% of Consolidated Net Income
earned in each Fiscal Year commencing with the Fiscal Year ending December 31,
2014 (with no reduction for any net loss in any such Fiscal Year), which shall
be added after the completion of each Fiscal Year, plus (iii) an amount equal to
90% of the aggregate increases in Shareholders’ Equity of the Borrower and its
Subsidiaries after the Fourth Amendment Effective Date by reason of the issuance
and sale of Equity Interests of the Borrower or any Subsidiary (other than
issuances to the Borrower or a wholly-owned Subsidiary), including upon any
conversion of debt securities of the Borrower into such Equity Interests, minus
(iv) the amount of any non-cash charges or losses after the Fourth Amendment
Effective Date which do not subsequently represent a cash charge or loss, which
shall be deducted as of the Fiscal Quarter in which they are incurred.

 

2



--------------------------------------------------------------------------------

2. AMENDMENT TO EXHIBIT G TO CREDIT AGREEMENT. Exhibit G to the Credit Agreement
is amended in its entirety and replaced with the document attached hereto as
Exhibit G.

3. CONDITIONS TO EFFECTIVENESS. This Fourth Amendment shall become effective as
of the date set forth above upon the satisfaction of the following conditions:

(a) there shall exist no Default immediately after giving effect to this Fourth
Amendment and the Mission Critical Asset Acquisition;

(b) the Administrative Agent shall have received a counterpart signature page to
this Fourth Amendment, duly executed and delivered by the Borrower, each
Guarantor, and the Lenders;

(c) the Administrative Agent shall have received for the benefit of each Lender
in immediately available funds an amount equal to the product of (i) 0.10% and
(ii) each Lender’s Revolving Commitment;

(d) the representations and warranties set forth in the immediately following
Section of this Fourth Amendment entitled “Representations and Warranties” shall
be true and correct as of the date of this Fourth Amendment;

(e) the Administrative Agent shall have received all invoiced out of pocket fees
and expenses due and owing in connection with this Fourth Amendment;

(f) the Borrower shall have paid all reasonable invoiced fees and expenses of
the Administrative Agent’s counsel, Winstead PC;

(g) the Mission Critical Asset Acquisition shall have occurred; and

(h) the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall reasonably
require.

4. REPRESENTATIONS AND WARRANTIES. The Borrower represents and warrants to the
Administrative Agent and the Lenders as follows:

(a) the representations and warranties contained in Article V of the Credit
Agreement and the other Loan Documents are true and correct as of the date of
this Fourth Amendment, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that the representations
contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
subsections (a) and (b), respectively, of Section 6.01 of the Credit Agreement;

(b) no event has occurred and is continuing which constitutes a Default or an
Event of Default;

 

3



--------------------------------------------------------------------------------

(c) (i) the Borrower has full power and authority to execute and deliver this
Fourth Amendment, (ii) this Fourth Amendment has been duly executed and
delivered by the Borrower and (iii) this Fourth Amendment, and the Credit
Agreement, as amended hereby, constitute the legal, valid and binding
obligations of the Borrower, enforceable in accordance with their respective
terms, except as enforceability may be limited by applicable Debtor Relief Laws
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding in equity or at law) and except as rights to indemnity may be
limited by federal or state securities laws;

(d) neither the execution, delivery and performance of this Fourth Amendment, or
the Credit Agreement, as amended hereby, nor the consummation of any
transactions contemplated herein or therein, will violate any Law or conflict
with any Organization Documents of the Borrower, or any indenture, agreement or
other instrument to which the Borrower or any of its property is subject; and

(e) no authorization, approval, consent, or other action by, notice to, or
filing with, any Governmental Authority or other Person not previously obtained
is required for (i) the execution, delivery or performance by the Borrower, of
this Fourth Amendment or (ii) the acknowledgement by each Guarantor of this
Fourth Amendment.

5. NO OTHER AMENDMENTS, ETC. Except as expressly provided in this Fourth
Amendment, (a) all of the terms and conditions of the Credit Agreement and the
other Loan Documents (as amended and restated in connection herewith, if
applicable) remain unchanged, and (b) all of the terms and conditions of the
Credit Agreement, as amended hereby, and of the other Loan Documents (as amended
and restated in connection herewith, if applicable) are hereby ratified and
confirmed and remain in full force and effect. Nothing herein shall be construed
to be an amendment, consent or a waiver of any requirements of the Borrower, or
of any other Person under the Credit Agreement or any of the other Loan
Documents except as expressly set forth herein or pursuant to a written
agreement executed in connection herewith. Nothing in this Fourth Amendment
shall be construed to imply any willingness on the part of the Administrative
Agent or any Lender to grant any similar or future amendment, consent or waiver
of any of the terms and conditions of the Credit Agreement or the other Loan
Documents.

6. COSTS, EXPENSES AND TAXES. The Borrower agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Fourth Amendment and the other
instruments and documents to be delivered hereunder (including the reasonable
fees and out-of-pocket expenses of counsel for the Administrative Agent with
respect thereto).

7. GUARANTOR’S ACKNOWLEDGMENT. By signing below, each Guarantor
(a) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrower of this Fourth Amendment, (b) acknowledges and agrees that its
obligations in respect of its Guaranty are not released, diminished, waived,
modified, impaired or affected in any manner by this Fourth Amendment or any of
the provisions contemplated herein, (c) ratifies and confirms its obligations
under its Guaranty, and (d) acknowledges and agrees that it has no claims or
offsets against, or defenses or counterclaims to, its Guaranty.

 

4



--------------------------------------------------------------------------------

8. EXECUTION IN COUNTERPARTS. This Fourth Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. For purposes of this Fourth Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original. The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.

9. GOVERNING LAW; BINDING EFFECT. This Fourth Amendment shall be governed by and
construed in accordance with the laws of the State of New York applicable to
agreements made and to be performed entirely within such state, provided that
each party shall retain all rights arising under federal law, and shall be
binding upon the parties hereto and their respective successors and assigns;
provided, however, that the Borrower may not assign any of its rights arising
from this Fourth Amendment or any other Loan Document, and any prohibited
assignment shall be null and void.

10. HEADINGS. Section headings in this Fourth Amendment are included herein for
convenience of reference only and shall not constitute a part of this Fourth
Amendment for any other purpose.

11. ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS FOURTH AMENDMENT,
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as of
the date first above written.

 

POWERSECURE INTERNATIONAL, INC. By:   Christopher T. Hutter  

Christopher T. Hutter

 

Executive Vice President, Chief Financial

 

Officer

Signature Page – Fourth Amendment



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent and Lender

By:   /s/ Gary D. Pitcock  

Gary D. Pitcock

 

Vice President

Signature Page – Fourth Amendment



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,
as Lender By:   Steven G. Ballard  

Name: Steven G. Ballard

 

Title: Senior Vice President

Signature Page – Fourth Amendment



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

POWERSECURE, INC.

POWERSERVICES, INC.

ENERGYLITE, INC.

UTILITYENGINEERING, INC.

UTILITYDESIGN, INC.

WATERSECURE HOLDINGS, INC. (f/k/a Marcum Gas Transmission, Inc.)

REID’S TRAILER, INC.

EFFICIENTLIGHTS, LLC

POWERPACKAGES, LLC

MARCUM GAS METERING, INC. (f/k/a Metretek, Incorporated)

INNOVATIVE ELECTRONIC SOLUTIONS LIGHTING, LLC

POWERSECURE HAITI USA, INC.

INNOVATION ENERGIES, LLC

SOUTHERN ENERGY MANAGEMENT POWERSECURE, LLC

SOLAIS LIGHTING, INC.

 

By:  

Christopher T. Hutter

  Christopher T. Hutter   Chief Financial Officer for all

Signature Page – Fourth Amendment



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                    

To: Citibank, N.A., as Administrative Agent under the Agreement defined below

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December 21, 2011 (as amended, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among PowerSecure International,
Inc. (the “Borrower”), the Lenders from time to time party thereto, and
Citibank, N.A., as Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                 of the Borrower, that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

[Use following for Fiscal Year-end financial statements]

1. Attached hereto as Schedule 1 are the Fiscal Year end audited financial
statements required by Section 6.01(a) of the Agreement for the Fiscal Year of
the Borrower ended as of the date set forth above as the Financial Statement
Date, together with the report and opinion of an independent certified public
accountant required by such section. Such financial statements fairly present in
all material respects when considered in relation to the consolidated financial
statements of the Borrower and its Subsidiaries.

[Use following for Fiscal Quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the Fiscal Quarter of the Borrower ended
as of the date set forth above as the Financial Statement Date. Such financial
statements fairly present in all material respects when considered in relation
to the consolidated financial statements of the Borrower and its Subsidiaries.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents [add, if applicable: except as hereinafter
listed], and to the best knowledge of the undersigned as of the date hereof no
Default or Event of Default under the Agreement has occurred and is continuing
as of the date hereof [add, if applicable: except the following list of each
Default or Event of Default under the Agreement, and its nature and status, that
has occurred and is continuing as of the date of this Certificate.]

 

 

Exhibit G - Page 1



--------------------------------------------------------------------------------

4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date set forth above as
the Financial Statement Date.

 

Exhibit G - Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                     ,                     .

 

POWERSECURE INTERNATIONAL, INC. By:  

 

Name:  

 

Title:  

 

 

Exhibit G - Page 3



--------------------------------------------------------------------------------

For the Fiscal Quarter/Year ended                     (“Financial Statement
Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I.

 

Section 7.12(a) – Fixed Charge Coverage Ratio [To be calculated for each Fiscal
Quarter in which there is no Excess Cash]1.

   

 

A.

  Consolidated EBITDA:        1.    Consolidated Net Income for Subject Period:
   $ ___________        2.    To the extent involved in calculating such
Consolidated Net Income and without duplication, Consolidated Interest Charges:
   $ ___________        3.    To the extent included in calculating such
Consolidated Net Income and without duplication, amount of taxes, based on or
measured by income, deducted in determining such Consolidated Net Income for
Subject Period:    $ ___________        4.    To the extent included in
calculating such Consolidated Net Income and without duplication, depreciation
and amortization expense deducted in determining such Consolidated Net Income
for Subject Period:    $ ___________        5.    To the extent included in
calculating such Consolidated Net Income and without duplication, all non-cash
charges or losses which do not represent a cash charge or loss for Subject
Period or in a future period:    $ ___________        6.    To the extent
included in calculating such Consolidated Net Income, Federal, state, local and
foreign income tax credits of the Borrower and its Subsidiaries for Subject
Period:    $ ___________        7.    To the extent included in calculating such
Consolidated Net Income, Consolidated Interest Income for Subject Period:    $
___________        8.    To the extent included in calculating such Consolidated
Net Income, all non-cash items increasing Consolidated Net Income for Subject
Period:    $ ___________        9.    Consolidated EBITDA (Lines I.A.1. + 2. +
3. + 4. + 5. - 6. - 7. - 8.):    $ ___________   

 

1  (i) For the Fiscal Quarter ending September 30, 2014, the components of the
Fixed Charge Coverage Ratio shall be calculated only for such Fiscal Quarter
ending on such date, (ii) for the Fiscal Quarter ending December 31, 2014, the
components of the Fixed Charge Coverage Ratio shall be calculated for the period
of two consecutive Fiscal Quarters ending on such date and (iii) for the Fiscal
Quarter ending March 31, 2015, the components of the Fixed Charge Coverage Ratio
shall be calculated for the period of three consecutive Fiscal Quarters ending
on such date.

 

4



--------------------------------------------------------------------------------

 

B.

  Consolidated Lease Expense for Subject Period:    $ ___________     

C.

  Taxes based on income and paid in cash (net of tax refunds) for Subject Period
but excluding cash taxes paid in respect of the Southern Flow Disposition and
the WaterSecure Disposition:    $ ___________     

D.

  Consolidated Interest Charges (excluding, to the extent included in
Consolidated Lease Expense, the interest component of Capital Leases) for
Subject Period:    $ ___________     

E.

  Scheduled payments of principal of Consolidated Funded Indebtedness
(excluding, to the extent included in Consolidated Lease Expense, the principal
component of Capital Leases) for Subject Period:    $ ___________     

F.

  Consolidated Lease Expense for Subject Period:    $ ___________     

G.

  Restricted Payments (excluding repurchases of common Equity Interests pursuant
to Stock Repurchase Program) for Subject Period:    $ ___________     

H.

  During Revolving Availability Period, an amount equal to the product of
(x) 0.20 and (y) the amount by which Total Revolving Outstandings exceeds
$15,000,000 on the Financial Statement Date:    $ ___________     

I.

  Fixed Charge Coverage Ratio ((Line I.A.9. + I.B. – I.C.) ÷ (Lines I.D. + I.E.
+ I.F. + I.G. + I.H., if applicable)):      _____ to 1.00      Minimum permitted
– See Section 7.12(a) of the Agreement      1.25 to 1.00   

II.

 

Leverage Ratio [For purposes of determining Applicable Rate].

  

 

A.

  Consolidated Funded Indebtedness at Financial Statement Date:        1.    all
obligations for borrowed money and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments:    $
___________        2.    Non-contingent obligations outstanding in respect of
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds or other similar instruments:    $ ___________       
3.    all obligations to pay the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business):    $
___________        4.    indebtedness (excluding prepaid interest thereon)
secured by a Lien on property owned or being purchased (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed or is limited in recourse:    $
___________   

 

5



--------------------------------------------------------------------------------

    5.    Attributable Indebtedness in respect of Capital Leases and Synthetic
Lease Obligations:    $ ___________        6.    Guarantees of Indebtedness of
types specified in Lines II.A.1., II.A.2., II.A.3., II.A.4. and II.A.5. above:
   $ ___________        7.   

Consolidated Funded Indebtedness

(Lines II.A.1. + 2. + 3. + 4. + 5. + 6.):

   $ ___________     

B.

  Amount, if any, by which unrestricted cash and Cash Equivalents at Financial
Statement Date exceeds $5,000,000:    $ ___________     

C.

  Line II.A.7. – Line II.B.    $ ___________     

D.

  Consolidated EBITDA for Subject Period:        1.    Consolidated EBITDA for
Subject Period (See Line I.A.9.):    $ ___________     

E.

  Leverage Ratio (Line II.C. ÷ Line II.D.1.):      _____ to 1.00   

III.

 

Section 7.12(b) – Debt to Capitalization Ratio.

  

 

A.

  Consolidated Funded Indebtedness at Financial Statement Date (Line II.A.7.):
   $ ___________     

B.

  Total Capitalization:        1.    Consolidated Funded Indebtedness at
Financial Statement Date (Line II.A.7.):    $ ___________        2.   
Shareholders’ Equity at Financial Statement Date:    $ ___________        3.   
Total Capitalization (Lines III.B.1. + III.B.2.):    $ ___________     

C.

  Debt to Capitalization Ratio (Line III.A. ÷ Line III.B.3.):      _____ to 1.00
    

Maximum permitted – See Section 7.12(b) of the Agreement

     0.30 to 1.00   

IV.

 

Section 7.12(c) – Consolidated Net Worth.

  

 

A.

  Consolidated Net Worth:    $ ___________     

B.

  Minimum Consolidated Net Worth:        1.    $142,066,409:    $ ___________   
    2.    50% of Consolidated Net Income for each Fiscal Year beginning with
each Fiscal Year commencing with Fiscal Year ending December 31, 2014 (with no
reduction for any net loss in any such Fiscal Year):    $ ___________        3.
   90% of the aggregate increases in Shareholders’ Equity after Fourth Amendment
Effective Date by reason of issuance and sale of Equity Interests of the
Borrower or any Subsidiary (other than issuances to the Borrower or a
wholly-owned Subsidiary):    $ ___________   

 

6



--------------------------------------------------------------------------------

    4.    Non-cash charges or losses after Fourth Amendment Effective Date which
do not subsequently represent a cash charge or loss:    $ ___________        5.
   Minimum Consolidated Net Worth (Lines IV.B.1. + 2. + 3. - 4.:    $
___________   

For purposes hereof, “Subject Period” is the period of four consecutive Fiscal
Quarters ending on the Financial Statement Date.

 

7